UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1071



WILLIAM ALLEN LEGG,

                                              Plaintiff - Appellant,

          versus


SPRING GROVE HOSPITAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-01-2702-DKC)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Allen Legg seeks to appeal the district court’s order

denying his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We

dismiss the appeal for lack of jurisdiction because Legg’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

September 25, 2001.   Legg’s notice of appeal was filed on December

27, 2001.   Because Legg failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.   We deny Legg’s motions for discovery and for

general relief.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED




                                  2